Citation Nr: 1631337	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to a service-connected disability.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of both feet.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2010 and July 2011 rating decisions by the Lincoln, Nebraska RO.  In April 2013, a videoconference hearing was held before a former (acting) Veterans Law Judge (VLJ); a transcript of the hearing is in the record.  The Veteran was later notified that the (acting) VLJ who conducted the hearing is no longer with the Board, and was offered an opportunity for another hearing before a VLJ who would decide his appeal; he responded that he did not want another hearing.  In September 2013, a VLJ other than the undersigned remanded the matters for additional development; the case is now assigned to the undersigned.

The Board's previous remand also addressed claims of service connection for a right shoulder disability, allergic rhinitis, and a skin disability.  A March 2015 rating decision granted service connection for right shoulder bursitis, urticarial wheals, and allergic rhinitis, and assigned disability ratings and effective dates, resolving those appeals.  Previously, the Veteran's DID of the feet had included hallux valgus of the feet.  The March 2015 rating decision separated out the hallux valgus, assigning a separate 10 percent (maximum schedular) rating for each foot for such pathology.  The Veteran has not disagreed with that determination, and the matter of the rating for hallux valgus of the feet is likewise no longer on appeal.  The issue is characterized accordingly.

The issues of service connection for disabilities of the low back, both knees, and both ankles are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and his current hearing loss is not shown to be related to his service.

2.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted.

3.  A cervical spine disability was not manifested in service; cervical spine arthritis was not manifested in the first postservice year; and the Veteran's current cervical spine disability is not shown to be related to his service.

4.  The Veteran's DJD of the feet has been manifested X-ray findings of degenerative changes with painful, but not limited to a compensable degree motion in each foot.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

4.  A (separate) 10 percent rating (but not higher) rating is warranted for DJD of each foot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters on March 2010, April 2011, and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Inasmuch as this decision grants service connection for tinnitus, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   
 
The Veteran's service treatment records (STRs) are associated with his record, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in July 2010, May 2011, July 2011, February 2012, December 2013, March 2014, and May 2014, and a February 2015 addendum opinion.  As will be discussed in greater detail below, the Board finds the examinations and opinion reports to (cumulatively) be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  



Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include SNHL, tinnitus, and arthritis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for SNHL, tinnitus, and arthritis). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral hearing loss and tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus on the basis that he was exposed to excessive noise during basic training and advanced infantry training from all kinds of weaponry, including grenades and machine guns.  His DD 214 reflects that his MOS was wireman in the field.  Based on his service records and his accounts, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

On March 1969 service entrance examination, all audiometric findings were within normal limits (-5 to 10 decibels at all frequencies).  On March 1971 service separation examination audiometry, all puretone thresholds were noted to be 0 decibels.

Reports of hearing tests from the Veteran's employer (received in January 2011) show that audiograms in June 1994 and May 2002 were normal.

On March 2002 treatment, the Veteran reported decreased sound perception in the left ear; it was noted that this may or may not represent some type of tympanic membrane injury.

VA treatment records reflect that the Veteran first sought treatment for hearing loss in 2009 and had hearing aids issued in 2010.

On July 2010 VA audiological examination, the Veteran complained of hearing loss and tinnitus.  He was a field wireman in service and exposed to noise from equipment, ticker tape machines, generators and the switchboard.  As a civilian, he worked for the Army Corps of Engineers.  He denied any recreational noise exposure.  He reported constant bilateral tinnitus that had been present since he was in service.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
10
10
25
45
50
Left
10
10
25
35
45

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The diagnosis was bilateral SNHL.  The examiner opined that, because the Veteran had no ratable hearing loss at the time of his separation from service, his hearing loss is not due to military noise exposure.  The examiner noted the report of constant tinnitus and stated that there is a high correlation between tinnitus, hearing loss and noise exposure.  The examiner opined that it is assumed that if no hearing loss is found, then the current complaint of tinnitus is most likely due to some other etiology.  The examiner stated that tinnitus can also be caused by different medications, from middle ear disease, or from cerumen, and determination of these other factors as causing tinnitus is outside the scope of practice for audiology; the examiner stated that the Veteran was to be referred to the appropriate professionals dealing with these issues.  The examiner also opined that civilian noise exposure and presbycusis may be contributing factors.

On May 2011 VA examination, the Veteran reported military exposure to noise from rifles, pistols, machine guns, mortars, generators, grenades, rocket launchers, jet engines, communications equipment, heavy moving equipment, and helicopters; hearing protection was not available.  Civilian occupational noise exposure included working for the Army Corps of Engineers with hearing protection worn.  He denied recreational noise exposure.  He reported constant tinnitus which he first noticed in approximately 1970; it sometimes interfered with being able to fall asleep.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
15
30
45
50
Left
10
20
20
30
50

Speech audiometry revealed speech recognition ability of 90 percent in each ear.  The diagnosis was bilateral SNHL.  The examiner opined that tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner noted that the Veteran had normal hearing at both enlistment and separation with no significant shift in hearing between tests, and there was no evidence of tinnitus having been reported while in military service in the STRs.  The examiner opined that it is less likely as not that the Veteran's tinnitus is a result of noise exposure during his active duty military service.  The examiner stated that there is a high correlation between hearing loss, tinnitus and noise exposure, and the presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  Conversely, the examiner stated that normal hearing from service strongly suggests any reported tinnitus is less likely to be from noise exposure in service.  The examiner opined that, because the Veteran's hearing was normal at the time of separation, it is less likely as not that the reported tinnitus was from military noise exposure.

At the April 2013 hearing, the Veteran testified that he was exposed to shooting rounds, bunkers blowing up nearby, and grenades, all without hearing protection.  He testified that he first experienced tinnitus and hearing loss in service.  He testified that he worked in an office setting after his separation from service and that he was not exposed to loud noises.  He testified that later, when he was around equipment and hazardous materials at his job, he wore ear plugs and underwent hearing tests.

On December 2013 VA examination, the Veteran reported noise exposure in service from generators, communications equipment (teletype machines, head set phones), and while setting up communications for units in the military.  The examiner noted his reports of exposure to basic training noise including mortars and gunfire.  Civilian occupational noise exposure included working for the Army Corps of Engineers in construction work with hearing protection worn.  He denied recreational noise exposure.  He reported constant tinnitus for "quite a while"; he guessed that it started in service but he did not notice it as much because he was around equipment.  Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
15
30
45
50
Left
15
30
30
30
50

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner noted that the Veteran's service pre-induction audiogram in March 1968 and separation audiogram in March 1971 were normal bilaterally, without any indication of an auditory threshold shift occurring during service.  The examiner stated that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which usually abates in 16 to 48 hours after the exposure, and impulse noise may also result in immediate and permanent hearing loss, while continuous and repeated exposure to loud noise may cause permanent hearing loss.  The examiner stated that, since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent hearing loss.  Regarding tinnitus, the examiner stated that the Veteran has a diagnosis of clinical hearing loss, and opined that his tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner noted that there was no evidence of tinnitus having been reported while in service in the STRs and no auditory threshold shift or hearing loss was found during military service.

On March 2014 VA examination, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
15
35
45
50
Left
15
15
35
40
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 78 percent in the left ear.  Regarding whether the Veteran's bilateral hearing loss is at least as likely (a 50% probability or greater) caused by or a result of an event in military service, the examiner opined that it is not.  The examiner noted that the induction (1968) and discharge (1979) exams both showed normal hearing bilaterally.  The examiner noted that the National Institute for Occupational Safety and Health recommends that a significant threshold shift be defined as a 15 decibel hearing loss shift or more at any one frequency of 500 Hertz to 4000 Hertz and found that there is not a significant shift in the thresholds from induction to discharge.  The examiner stated that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely"; and that "the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure".  The examiner opined that, given the Veteran's normal hearing at discharge and no significant shift in thresholds from induction to discharge, the hearing impairment is less likely as not (less than 50/50 probability) caused by or aggravated by military noise exposure.  The examiner also opined that the Veteran's tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted that there is a high correlation between hearing loss, tinnitus and noise exposure, and the presence of a ratable hearing loss from the service or audiometry configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  The examiner stated that, conversely, normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure.  The examiner opined that, because the Veteran's hearing was normal at separation from service, it is less likely as not that the tinnitus was from military noise exposure.

The postservice treatment records in evidence contain no further opinions regarding etiology of the Veteran's hearing loss or tinnitus.

It is not in dispute that the Veteran has a current bilateral hearing loss for VA compensation purposes.  What remains for consideration is whether his current bilateral hearing loss is somehow shown to be etiologically related to his service.  The only competent medical evidence in this matter consists of the reports of the VA examinations cited above.  The Board finds the VA examinations and opinions to be (cumulatively) entitled to great probative weight, as the examiners reviewed the Veteran's medical history and adequately explained the rationale for the conclusions reached, citing to accurate factual data and other likely causes of the current hearing loss.  There is nothing, other than the Veteran's statements, that indicates his hearing loss is related to his service.  The Veteran has not submitted a positive medical opinion in support of his claim.  

As SNHL was not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

The Board has also considered whether presumptive service connection for hearing loss based on continuity of symptomatology is warranted.  See Walker, supra.  In this regard, such a continuity of symptomatology is not demonstrated by the record.  The Board finds that the Veteran's hearing evaluations through his employer, showing normal audiograms in 1994 and 2002, are more probative than his statements made for compensation purposes years later.  Therefore, the Board finds that service connection for bilateral hearing loss on the basis of continuity of symptomatology is not warranted.

The Veteran did not have a hearing loss disability in service, nor was SNHL manifested to a compensable degree within a year following his discharge from service.  Furthermore, the preponderance of the evidence is against a finding that his current bilateral hearing loss disability is related to his service, to include as due to exposure to noise therein.  Accordingly, service connection for bilateral hearing loss is not warranted.
In essence, tinnitus is a disability that is diagnosed based on self-report (by the person experiencing it), and is incapable of objective confirmation; hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., are his accounts that his tinnitus began in service and has persisted since credible).  The conflicting evidence that must be addressed includes the VA examination/opinion reports.

The Board finds the reasoning by the VA examiners to be non-persuasive.  The July 2010, May 2011, December 2013, and March 2014 VA examiners opined that, because the Veteran's hearing was normal at separation from service, it is less likely as not that his current tinnitus is from military noise exposure.  However, hearing within normal limits (at the 500 to 4000 Hertz frequencies) does not preclude the existence of tinnitus, because tinnitus may occur (and be found service-connected) in the absence of a hearing loss disability.  The December 2013 examiner's statement regarding no clinically significant auditory threshold shift in service (suggesting that that precludes the existence of tinnitus) is conclusory, and likewise lacking in probative value.  The Veteran is competent to report experiencing constant bilateral tinnitus since his active duty service, as he did on the VA examinations.

It is not in dispute that the Veteran has tinnitus as such diagnosis is established by subjective complaints (and generally is incapable of objective verification); no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of his accounts.  His reports of exposure to noise trauma in service are not inconsistent with the circumstances of his service (his MOS was field wireman); the Board finds his explanation that he has had tinnitus ever since service not implausible, but instead reasonably credible.  There is nothing in the record that directly contradicts his accounts.  The Board notes that the VA examiners did not address the Veteran's lay accounts; therefore, their opinions cannot be found persuasive.    

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is shown that the Veteran's tinnitus began in service and has persisted since.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.  

Cervical spine disability

The Veteran contends that he has a cervical spine disability that was incurred in service, specifically as due to trauma sustained from repetitive trauma from the physical training required in preparation for possible deployment to Vietnam; and from the stress and strain of carrying a heavy backpack for about two months.  

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis pertaining to the cervical spine.  On March 1971 service separation examination, the spine was normal on clinical evaluation.

Postservice treatment records show that the Veteran was involved in a motor vehicle accident in December 1996; he was hospitalized for three fractured ribs and a pneumothorax.  On treatment later that month, he reported pain and numbness of the neck.  Cervical spine X-ray results showed a bridging osteophyte or calcification of the anterior disc space between C4-5 but no other abnormalities.  The impressions included cervical sprain or strain as a result of motor vehicle accident.  On May 1997 treatment, fairly significant cervical stenosis with relatively mild symptoms was noted, pursuant to MRI findings.  

On August 2001 treatment, the Veteran reported a history of pain and stiffness in the back of his neck.  The impression was probable cervical stenosis with generalized muscle spasm.

Records show that the Veteran continued to have symptoms of right arm pain and hand numbness, and that he underwent complete C4-C5 and C5-C6 anterior diskectomies in October 2006, with insertion of a metal anterior cervical plate.  November 2006 cervical spine X-rays showed anatomic alignment status post disc space and anterior fusion at C4-5 and C5-6.

October 2008 EMG findings showed severe old injury to C5 nerve root and right C6 with possible injury to the sensory branch of the right C6 nerve.  The assessments included paresthesias to the right upper extremity.

At the April 2013 hearing, the Veteran testified that he sometimes went to the dispensary in service and received pain medication for his neck.

On March 2014 VA examination, the Veteran reported having neck pain and a cervical fusion several years earlier.  X-rays showed moderately advanced degenerative change of the cervical spine and a previous three level cervical fusion.  Following a physical examination, the diagnoses included cervical strain, degenerative arthritis of the spine, intervertebral disc syndrome and cervical fusion.  The examiner opined that the cervical spine conditions are less likely than not (less than 50% likely) as a result of or aggravated by military service or service connected conditions.

On May 2014 VA examination, the examiner opined that it is less likely than not that the Veteran's current neck condition is due to or the result of active military duty.  The examiner noted that the Veteran underwent neck surgery in 2006; however, the Veteran is not describing a history of any specific injury to the neck or the onset of neck pain or symptoms as developing while on active military duty, a continuity of symptomatology that persisted since military service until the present.  The examiner opined that there is no evidence of any documentation to support that the Veteran had any injury, illness, or other circumstance with regard to his neck condition while on active military duty that would have ultimately resulted in his current neck condition including the need for surgical intervention in 2006.  The examiner opined that there is no evidence of any change in biomechanics or load bearing secondary to the current bilateral foot condition to include DJD and hallux valgus deformities that would ultimately result in the currently claimed neck condition.  The examiner opined that there is no evidence of any aggravation of a neck condition due to the bilateral foot condition to include DJD and hallux valgus deformities.  Therefore, the examiner opined that it is less likely as not that the Veteran's currently claimed neck condition is due to or the result of or aggravated by military service or his claimed bilateral foot condition.

A chronic cervical spine disability was not noted in service; found on service separation examination; or clinically documented post-service in the evidence of record prior to 1996 when the Veteran was involved in a motor vehicle accident.  He has, in his more recent accounts, including on VA examinations in 2014, reported that he has had continuous neck complaints since service.  However, those accounts are outweighed in probative value by factors such as the Veteran's service separation examination, when no neck abnormalities were noted on clinical evaluation and no current neck complaints were reported; the very lengthy postservice intervening period before the earliest postservice neck complaints are documented in the record; and that when the complaints were first documented postservice (as shown by evidence in the record), in 1996, they were related to a motor vehicle accident.  Weighed against these facts, the Veteran's accounts of continuity of complaints since service are deemed not credible, and they lack probative value.  Therefore, service connection for a cervical spine disability on the basis that it became manifest in service and persisted is not warranted.  As arthritis of the neck is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran's current cervical spine disability is not related to his service.  The more probative evidence in the record is against a finding that any current cervical spine disability was incurred in or caused by the Veteran's active service.  

In the absence of credible evidence of continuity of complaints since an injury in service, whether or not a chronic disease (such as cervical degenerative disease) may be related to a remote injury in service is a medical question that requires medical expertise.  The Veteran is a layperson, and has not demonstrated or alleged expertise in determining the etiology of the chronic disease.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in the matter is without probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

Rating for DJD of both feet

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's DJD of the feet is now rated 10 percent under 38 C.F.R. § 4.71a, Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a 10 percent (maximum) rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such has swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joint so 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Note (1) to Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

On July 2010 VA examination, the Veteran reported mild to moderate aching foot pain daily as well as stiffness and fatigability.  He treated his feet with over-the-counter shoe inserts and good shoes.  He denied any walking or standing limitations, but occasionally used over-the-counter pain relievers, as needed He reported foot pain while standing, walking or at rest; stiffness while standing, walking, or at rest; and fatigability while standing or walking; the pain was located at the base of the great toe and arches.  He denied flare-ups of foot joint disease and reported no functional limitations on standing or walking.

On physical examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  The left great toe metatarsophalangeal joint showed 25 degrees of angulation with normal range of motion; the right great toe metatarsophalangeal joint showed 35 degrees of angulation with normal range of motion.  The Veteran's gait was normal.  X-rays showed mild/moderate first metatarsophalangeal joint degenerative changes.  The diagnosis (in pertinent part) was bilateral DJD.  The examiner opined that there were no significant general occupational effects and no effects on daily activities.  The Veteran had retired in 2009 due to eligibility by age or duration of work.

An August 2010 rating decision granted service connection for DJD with hallux valgus deformity of the bilateral feet, rated 10 percent.

On July 2011 VA examination, the Veteran reported bilateral foot pain while standing, walking, or at rest; stiffness while standing, walking, or at rest; and fatigability while standing or walking.  The pain was located at the base of the great toes and arches.  He used over-the-counter shoe inserts intermittently but frequently.  He did not wear any special shoe or molded orthotic.  He took ibuprofen or Tylenol for flare-ups that occurred every week or two with prolonged weight bearing and increased activity levels.  He reported no periods of complete incapacity due to his bilateral foot condition.  He reported that he occasionally experienced a limp; observation at examination demonstrated no alteration in his gait.  His shoes did not demonstrate any significant unusual tread wear pattern to demonstrate evidence of altered load bearing.  There were no constitutional symptoms of, or incapacitating episodes of, arthritis.  He was able to stand for more than 1 to 2 hours and walk for one-quarter mile.  He reported that he had retired from construction management in 2009.  

On physical examination, the Veteran's gait was normal.  There was no evidence of abnormal weight-bearing.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis or ankylosis.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones and no muscle atrophy of the foot.  The diagnosis was DJD of the bilateral feet.  The examiner opined that there were no significant general occupational effects and no effects on daily activities.

On February 2012 VA examination, the Veteran reported no significant interval change in his foot condition since the previous VA examination in July 2011.  He reported bilateral foot pain and constant use of over-the-counter orthotic shoe inserts/arch supports.  He did not wear any special shoe or molded orthotic.  He took Tylenol for flare-ups up to weekly with some benefit and no side effects; the flare-ups occurred with prolonged weight bearing, increased activity levels, cold weather, and/or weather changes.  He used soaks, rest, activity limitation, and elevation in addition to medication for treatment.  He reported no periods of complete incapacity due to the foot condition.  He reported occasionally experiencing a limp; observation at the examination found no alteration in his gait.  His shoes did not demonstrate any significant unusual tread wear pattern, and his feet did not show significant callous formation to demonstrate evidence of chronic altered load bearing.   X-rays showed mild/moderate first metatarsophalangeal joint DJD.  The diagnoses included hallux valgus and bilateral foot DJD.  The examiner opined that the Veteran's foot condition did not impact his ability to work.

In April 2013, the Veteran testified that he had constant pain in both feet on a daily basis and that he had flare-ups of pain and a burning sensation at times when he started to walk, which went up into his ankles and knees.  He took pain medication for relief and tried to elevate his feet and apply ice packs.  He testified that his feet swelled more and he had had additional treatment in the form of prescribed prosthetics.

On May 13, 2014 VA examination, the Veteran reported bilateral foot pain primarily affecting the first metatarsophalangeal joints of each foot.  He reported swelling, pain and discomfort primarily occurring with prolonged weight bearing; weather changes and cold weather also aggravated his feet.  He has not undergone any surgeries or injections to the feet.  He took medications including hydrocodone, Tylenol and Aleve and also used ice, rest, elevation and activity limitation.  He wore orthotics bilaterally and reported that the support provided some reduction of foot pain.  He did not report any periods of complete incapacity due to his foot condition.  He had some mild decrease in range of motion to plantar flexion and dorsiflexion or extension across the first metatarsophalangeal joints of both feet.  There was no evidence of atrophy or weakness associated with the foot condition.  He demonstrated evidence of moderate severity of the left foot and mild severity of the right foot.  There was no associated ankylosis.  He reported some painful range of motion across the first metatarsophalangeal joints due primarily to the hallux valgus deformities with associated DJD; there was no other specific etiology for the painful motion of the joints.  He did not demonstrate any significant weakness associated with the condition.  He had symptoms due to hallux rigidus; the symptoms were bilateral and mild to moderate.  Moderate bilateral first metatarsophalangeal joint DJD affected both feet but did not chronically compromise weight bearing.

On physical examination, there was bilateral pain on movement, pain on weight bearing, and swelling.  There was no pain, weakness, fatigability, incoordination, or other functional loss that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  Dorsiflexion of the first metatarsophalangeal joints was 0 to 55 degrees in the left foot and 0 to 65 degrees in the right foot; plantar flexion was 0 to 15 degrees in the left foot and 0 to 20 degrees in the right foot.  All other joints of the feet had normal range of motion.  No deformities of the feet were identified, and there was no evidence of abnormal weight bearing.  There was no indication of painful motion, edema, weakness, instability, or tenderness, and no foot malalignment.  There were no objective findings of pain, weakness, excess fatigability, incoordination, lack of endurance, or loss in range of motion with repetitive use.  There was mild increase in pain with repetitive use.  X-rays showed mild/moderate first metatarsophalangeal DJD.  The examiner opined that the condition impacts the Veteran's ability to perform any type of occupational task in that the foot pain can result in difficulty with prolonged periods of standing.  The diagnoses included bilateral hallux valgus and degenerative arthritis.

In a February 2015 VA medical opinion, the reviewing provider related the Veteran's bilateral hallux rigidus to his longstanding hallux valgus with DJD.  

As was noted above, a March 2015 rating decision granted separate 10 percent ratings each for left foot hallux valgus with hallux rigidus and right foot hallux valgus with hallux rigidus, effective May 13, 2014, the date of the VA examination first showing hallux rigidus.  

Applying the schedular criteria to the findings noted, the Board finds initially that there is no applicable diagnostic Code for rating based on limitation of motion that provides for a compensable rating for the mild decrease in toe range of motion found on May 2014 VA examination.  Accordingly, consideration must turn to the criteria under Code 5003 itself.  In that regard, it is noteworthy that the toe joints of each foot constitute a minor group of joints.  See 38 C.F.R. § 4.45(f).  So what there is for consideration is 2 groups of minor joints.  The May 2014 examination found mild (i.e., less than compensable under limitation of motion codes) decrease in range of motion in the toes of each foot.  Under Code 5003, such findings warrant a separate 10 percent (maximum schedular) rating for each foot.  
The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown (X-ray evidence of arthritis and less than compensable limitation of motion in each foot).  The record does not show impairment due to the disability that is not encompassed by the schedular criteria.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Shinseki,  572 F 3d 1366 (Fed. Cir. 2009).  

Finally, the matter of entitlement to a total rating based on individual unemployability due to the disability at issue is not raised by the record; the Veteran retired in 2009 due to eligibility by age or duration of work.  Furthermore, while he may, as was opined by one provider, be precluded from employment that requires prolonged standing, he is not shown, or alleged, to be precluded from other forms of employment, particularly those of a sedentary nature, due to his foot disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a cervical spine disability is denied.

A 10 percent separate rating is granted for DJD of each foot, subject to the regulations governing payment of monetary awards.





REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  

In the previous [September 2013] remand, the Board noted the Veteran's testimony that he continued to receive chiropractic care for relief of pain for his low back disability, knee disabilities, and ankle disabilities.  The Board noted that the complete clinical records of such evaluations and treatment had not been sought.  Because pertinent evidence was not associated with the record, the Board remanded the matters to obtain the outstanding non-VA treatment records pertaining to the Veteran's disabilities of the back, bilateral knees, and bilateral ankles, finding that such records are pertinent evidence and must be secured.  The Board instructed that the AOJ should specifically seek the Veteran's authorization for release of these treatment records from March 2009 to the present date.

An October 2013 AOJ letter asked the Veteran to submit authorizations in order to obtain outstanding treatment records from the Hanger Clinic.  This letter did not ask the Veteran for his assistance in obtaining the outstanding chiropractic treatment records, and no subsequent letter fulfilling the remand instruction was sent.

The record clearly shows that pertinent records are outstanding.  The Veteran's claim cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  These matters must once again be remanded to the AOJ for compliance with the previous order for development of the evidentiary record.  

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should ask the Veteran to submit current authorizations for VA to obtain the records of all chiropractic treatment he has received from March 2009 to the present.  If he does so, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, he should be so advised, and afforded the opportunity to complete the submission.  If he does not respond, the claims must be processed as abandoned under 38 C.F.R. § 3.158.

2.  The AOJ should then review the record, ensure that all development sought is completed, as specifically instructed, and then readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


